Ham, Judge.
It is admitted, that the road which led over the bridge in question, was not a public road; it had not been established by law. There was no contract between the Defendant and the Public, in consequence of which the bridge was built; and the building of the bridge, could not certainly create a contract, by which the Defendant was under any obligation to the Public to keep it in repair; he put it there by the consent of the owner of the land, there was no obligation on him to do so, and his having done so, creates no obligation on him to keep it up.
Tayeor, Chief-Jastice, and Henderson, Judge, Con-burred.